3 N.Y.3d 634 (2004)
ALICE CLISSURAS, Appellant,
v.
CONCORD VILLAGE OWNERS, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 3, 2004.
Decided June 29, 2004.
On the Court's own motion, appeal, insofar as taken from the Appellate Division orders, dismissed, without costs, as untimely (CPLR 5513), and appeal, insofar as taken from letters of the Clerk's Office of the Appellate Division, Second Department, dismissed, without costs, upon the ground that the letters do not constitute an order or judgment appealable to the Court of Appeals (see CPLR 5512 [a]; 5601; NY Const, art VI, § 3). Motion for other relief dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain it (see NY Const, art VI, § 3).